Title: To Thomas Jefferson from Andrew Ellicott, 30 November 1791
From: Ellicott, Andrew
To: Jefferson, Thomas



Dear Sir
George Town Novr. 30th 1791

Yours of the 21st. has come safe to hand, but I defered answering it immediately, expecting Major L’Enfant’s return from Virginia, whom I should have consulted on the subject, which you submitted to my opinion; but as he is yet absent, and the time of his return uncertain, a longer delay might perhaps be improper.—I shall have every thing in my power done between the Presidents-House, and the Capitol; but as soon as the ground becomes compleatly frozen, we shall be under the necessity of quitting.—I do not think that it will be possible to have another sale, before the last of June next, to answer the two valuable purposes, of shewing the plan to advantage on the ground; and increasing the funds, in the greatest ratio possible.
This will be handed to you, by Mr. Francis Cabot, a Gentleman not only of information; but likewise a zealous friend to the City of Washington. Being sensible, that he will receive your polite attention, it will be unnecessary to recommend him particularly to your notice.—I have the Honour to be with much esteem Your real Friend,

Andrew Ellicott

